UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14D–9 Solicitation/Recommendation StatementUnder Section 14(d)(4) of the Securities Exchange Act of 1934 (Amendment No. 6) Augusta Resource Corporation (Name of Subject Company) Augusta Resource Corporation (Name of Person Filing Statement) Common Shares, no par value (Title of Class of Securities) 509 12203 (CUSIP Number of Class of Securities) Purni Parikh Vice President, Corporate Secretary Suite 555 – 999 Canada Place Vancouver, British Columbia V6C 3E1 (604) 687-1717 (Name, address and telephone number of person authorized to receive notice and communications on behalf of the person filing statement) With copies to: Kevin J. Thomson Davies Ward Phillips & Vineberg LLP 155 Wellington Street West Toronto, Ontario M5V 3J7 (416) 863-5590 Richard Hall Andrew R. Thompson Cravath, Swaine & Moore LLP 825 Eighth Avenue New York, NY 10019 (212) 474-1000 o Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. This Amendment No.6 to Schedule 14D-9 amends and supplements the Schedule 14D-9 previously filed with the U.S. Securities and Exchange Commission on March 17, 2014, as amended and supplemented by Amendment No. 1 to the Schedule 14D-9 filed on March 28, 2014,Amendment No. 2 to the Schedule 14D-9 filed on April 8, 2014, Amendment No. 3 to the Schedule 14D-9 filed on April 15, 2014, Amendment No. 4 to the Schedule 14D-9 filed on April 17, 2014and Amendment No. 5 to the Schedule 14D-9 filed on April 23, 2014 (as amended and supplemented, the “Schedule 14D-9”), by Augusta Resource Corporation (“Augusta”). The information in the Schedule 14D-9 is incorporated into this Amendment No.6 by reference to all of the applicable items in the Schedule 14D-9, except that such information is hereby amended and supplemented to the extent specifically provided herein. Item 4. The Solicitation or Recommendation. The information contained in the directors’ circular in the “Response to the HudBay Offer” section thereof and incorporated by reference into Item 4 of the Schedule 14D-9 is hereby supplemented by the following: On April 28, 2014, Augusta issued a press release relating to its commitment to maximizing shareholder value by continuing to pursue strategic alternatives and ensuring its value-enhancing process is comprehensive and complete, even if the offer made by HudBay expires or is terminated.If Augusta’s shareholders approve the continuance of its shareholder rights plan at the upcoming annual and special meeting on May 2, 2014 and the British Columbia Securities Commission respects that approval, the Board of Directors of Augusta has determined that Augusta will not utilize its shareholder rights plan to prevent any unsolicited bidder, including HudBay, from acquiring Augusta’s common shares if shareholders (other than the bidder) holding a majority of Augusta’s common shares desire to accept the offer.Accordingly, the Board of Directors of Augusta set out in the press release the conditions under which it is prepared to waive or terminate Augusta’s shareholder rights plan to permit a bidder to take up common shares of Augusta tendered to its offer.The press release is filed as Exhibit (a)(17) hereto and is incorporated by reference herein. Item 7. Purposes of the Transaction and Plans or Proposals The information contained in the directors’ circular in the “Response to the HudBay Offer” section thereof and incorporated by reference into Item 7 of the Schedule 14D-9 is hereby supplemented by the following: On April 28, 2014, Augusta issued a press release relating to its commitment to maximizing shareholder value by continuing to pursue strategic alternatives and ensuring its value-enhancing process is comprehensive and complete, even if the offer made by HudBay expires or is terminated.If Augusta’s shareholders approve the continuance of its shareholder rights plan at the upcoming annual and special meeting on May 2, 2014 and the British Columbia Securities Commission respects that approval, the Board of Directors of Augusta has determined that Augusta will not utilize its shareholder rights plan to prevent any unsolicited bidder, including HudBay, from acquiring Augusta’s common shares if shareholders (other than the bidder) holding a majority of Augusta’s common shares desire to accept the offer.Accordingly, the Board of Directors of Augusta set out in the press release the conditions under which it is prepared to waive or terminate Augusta’s shareholder rights plan to permit a bidder to take up common shares of Augusta tendered to its offer.The press release is filed as Exhibit (a)(17) hereto and is incorporated by reference herein. Item 9. Exhibits. The exhibit table appearing in Item 9 of the Schedule 14D-9 is hereby amended and supplemented to add the following exhibit: Exhibit Number Description (a)(17) News Release, dated April 28, 2014 of Augusta Resource Corporation 2 SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. AUGUSTA RESOURCE CORPORATION, Dated:April 28, 2014 By: /s/Gilmour Clausen Gilmour Clausen President and Chief Executive Officer 3
